 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR14-00119-001-PHX-DGC
10                        Plaintiff,                   ORDER
11   v.
12   Charles William Bunnell,
13                        Defendant.
14
15         Defendant requested a sentence reduction under the First Step Act, 18

16   U.S.C. § 3582(c)(1)(A), alleging that he suffers from “an incurable, progressive illness.”

17   Doc. 191 at 4. The government filed a response which attached internal Bureau of Prisons

18   (“BOP”) tracking records showing that Defendant had not exhausted his administrative

19   remedies. Doc. 193. Because exhaustion is required before a court can entertain a request

20   for sentence reduction under the Act, see 18 U.S.C. § 3582(c)(1)(A), the Court denied

21   Defendant’s request. Doc. 194.

22         Defendant then filed a brief stating that he had in fact exhausted his administrative

23   remedies. Doc. 195. He attached an appeal he says he placed in the inmate mail system.

24   Id. The government again noted that the appeal does not appear on the internal BOP

25   grievance tracking system, and attached a copy of the latest printout. Doc. 199. Out of an

26   abundance of caution, however, the government addressed the merits of Defendant’s

27   request, asserting that he should not be granted a reduction of sentence. Id. Defendant has

28   now filed a reply to the government’s position on the merits of his request. Doc. 200.
 1           Giving Defendant the benefit of the doubt, the Court will not dismiss his request for
 2   non-exhaustion. The document provided by Defendant suggests that he attempted to
 3   exhaust his administrative remedies. Doc. 195 at 4. He asserts that he never received a
 4   response to his internal appeal, and therefore had no further administrative avenue for
 5   relief. Id. at 2. The Court will address the merits of his request for a sentence reduction.
 6           A.     First Step Act and Relevant Guidelines.
 7           The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant who
 8   has exhausted administrative remedies to file a motion with the district court for a reduction
 9   in sentence consistent with the factors outlined in 18 U.S.C. § 3553(a), if the court finds
10   that:
11           (i)    extraordinary and compelling reasons warrant such a reduction; or
12
             (ii)   the defendant is at least 70 years of age, has served at least 30 years
13           in prison, pursuant to a sentence imposed under section 3559(c), for the
14           offense or offenses for which the defendant is currently imprisoned, and a
             determination has been made by the Director of the Bureau of Prisons that
15           the defendant is not a danger to the safety of any other person or the
16           community, as provided under section 3142(g);

17           and that such a reduction is consistent with applicable policy statements
18           issued by the Sentencing Commission[.]

19   18 U.S.C. § 3582(c)(1)(A). Defendant seeks relief under subpart (i).
20           Section 1B1.13 of the Sentencing Guidelines sets forth the Commission’s policy
21   statement on the reduction of imprisonment under § 3582(c)(1)(A) for medical reasons.
22   Circumstances that may present extraordinary and compelling reasons to reduce a
23   defendant’s sentence include “a terminal illness (i.e., a serious and advanced illness with
24   an end of life trajectory)” or “a serious physical or medical condition . . . that substantially
25   diminishes the ability of the defendant to provide self-care within the environment of a
26   correctional facility and from which he . . . is not expected to recover.” See U.S.S.G.
27   § 1B1.13, Application Note 1. The Guideline further states that the defendant should not
28   be a danger to the safety of any other person or to the community, as provided in 18 U.S.C.


                                                  -2-
 1   § 3142(g). See U.S.S.G. § 1B1.13(2). Thus, to be eligible for a reduced sentence,
 2   Defendant must demonstrate both the existence of extraordinary and compelling reasons
 3   and that he is not a danger to the community.
 4          B.     Analysis.
 5          Defendant alleges that he suffers from arthritis, sciatica, bulging lumbar discs 2-5,
 6   scoliosis, and degenerative disease causing central stenosis in his spine. Doc. 191 at 8.
 7   None of these are terminal illnesses, so he must instead demonstrate “a serious physical or
 8   medical condition” that “substantially diminishes” his ability “to provide self-care within
 9   the environment of a correctional facility.” U.S.S.G. § 1B1.3, Application Note 1.
10          Defendant does not meet this criterion. BOP medical records describe Defendant’s
11   spinal problems – the primary focus of his briefing – as “mild” or “moderate.” Docs. 191
12   at 13-14, 17-19, 22; 199-1 at 11. In some instances the records describe “severe . . . neural
13   foramina narrowing” and “severe loss of disc height” (Docs. 191 at 17, 21; 199-1 at 11),
14   but the records state that Defendant is “able to perform all of his Activities of Daily Living
15   without any issues” (Doc. 199-1 at 12).1 Defendant is in wheelchair, as he was at
16   sentencing, and has been assigned to a handicap cell. Doc. 199-1 at 12.
17          Defendant was convicted and sentenced for conspiracy to purchase a human being
18   to force into sexual slavery. He obtained Scopolamine, a date-rape drug, that he intended
19   to use to keep the slave compliant. Doc. 155, ¶ 12. He drove from California to Arizona
20   to purchase the slave, and packed his car with zip-ties, handcuffs, ropes, high-heeled shoes
21   in the size he believed the slave to be, and the Scopolamine in a blue bulb applicator. Id.
22   His attempted slave purchase was part of an FBI sting operation, but he previously was
23   convicted of false imprisonment with violence when he handcuffed a victim while trying
24   to have sex with her, pulled a knife, told her he was going to stab her, and cut her palm and
25
26          1
              In response to this entry in his medical records, Defendant states: “I cannot
     exercise, which is causing a deteriorating situation with my blood chemistry . . . [n]ot to
27   mention my overall general health,” and “there are somethings that I can not do from a
     wheelchair.” Doc. 200 at 2. Later, he states that he is “only capable of partial self-care,”
28   but he provides no details. Id. at 3. The Court does not view these statements as refuting
     the medical records’ indication that Defendant can perform his activities of daily living.

                                                 -3-
 1   middle finger. Id. ¶ 31. Defendant also suffers from mental health issues that appear
 2   unresolved. See Docs. 155, ¶ 54; 177 at 21.
 3          The Court concludes that this case does not present extraordinary and compelling
 4   reasons for a reduction in sentence. Although the Court does not doubt that Defendant has
 5   serious medical issues, as the Court considered at sentencing, BOP medical records
 6   indicate that he is “able to perform all of his Activities of Daily Living without any issues.”
 7   Doc. 199-1 at 12. And Defendant has not shown that he is not a danger to the community.
 8          IT IS ORDERED that Defendant’s motion (Doc. 191) is denied.
 9          Dated this 15th day of November, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
